Citation Nr: 1728941	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-18 598A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to an increased rating for right shoulder disability, status post-total replacement, currently evaluated as 60 percent disabling.  

2. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, continued a 60-percent rating for the Veteran's right shoulder disability and denied a TDIU.

The Veteran testified at a Board hearing via video conference before the undersigned in August 2014.  

In April 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2015 remand directives, the Board, in part, instructed the AOJ to obtain the Veteran's VA Vocational Rehabilitation folder, as the Veteran applied for VA Vocational Rehabilitation benefits in 2007.  The Vocational Rehabilitation folder was not requested by the RO or otherwise associated with the claims file.  

Additionally, the Board instructed the AOJ to refer the claim for an increased rating for the Veteran's right shoulder disability to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for consideration of an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).  This was not done.  

Therefore, the Board finds there was not substantial compliance with its prior remand directives, and the claim must, again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Vocational Rehabilitation folder.  Efforts to obtain the folder must continue until it is received unless it is reasonably certain that it does not exist or that further efforts would be futile.

If the folder cannot be obtained, inform the Veteran; tell him what efforts were made, and what further action will be taken on his claims.

2. Refer the claim for an increased rating for the right shoulder disability to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for consideration of an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).

4. If any benefits sought on appeal are not fully granted, issue a SSOC.  The case should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




